EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Austin Bonderer, Attorney of Record, on 07/14/2021.

The application has been amended as follows: 

1. 	A bill capcomprising at least a front portion, a left side portion, and a right side portion; a bill that extends generally forward from the right edge; a panel attached to the bill at the bill front edge, the bill left edge, and the bill right edge; wherein: the panel is configured to rotate about the bill front edge, the bill left edge, and the bill right edge between an upper position and a lower position; in said lower position, the panel extends generally downwardly from the bill front edge, the bill left edge, and the bill right edge, and in said upper position, the panel extends generally upwardly from the bill front edge, the bill left edge, and the bill right edge, wherein the panel comprises a unitary band of elastic fabric, and wherein the panel is at least 2 cm wide such that in the lower position the panel extends at least 2 cm down from an immediately adjacent corresponding portion of the bill

3.	The bill cap of claim 1 [[2]] wherein, when is rotated between its said upper position and a said lower position, the elastic fabric is to a stretched state, and when the panel reaches said upper3Application No. 16/554,079 Attorney Docket No. Intro-01Response to Office Action dated January 11, 2021position or said lower position after being rotated thereto, fabric the stretched state during said rotating.  
4. 	(Canceled) 
5. 	The bill cap of claim 1 wherein the panel is of a width such that when the bill cap is worn, a wearer can tilt his head to an angle and is 
11. 	(Canceled) 
12. 	(Canceled) 
13.	(Canceled)
14.	(Canceled)
15. 	(Canceled)  
16. 	(Canceled)  
17.	(Canceled)  
18. 	(Canceled)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732